UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6431


FRED LEWIS WILSON,

                Plaintiff – Appellant,

          v.

B. COLLINS, Sgt.; M. WILLIAMS, C/O; H. BISHOP, C/O; J.
DURHAM, C/O; SGT. KING; LT. KILBOURNE; C/O HYLTON; C/O BOYD;
C/O ROBERTS; C/O TABOR; SGT. ELY; TED THOMPSON, Dr.; M.
STANFORD, RN; MELISSA SPEARS, LPN; PATSY GARNETTE ZEPPA, RN;
PATRICIA HILLMAN, RN,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00638-GEC-MFU)


Submitted:   June 1, 2010                  Decided:   June 9, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Lewis Wilson, Appellant Pro Se.    Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, Jeff W.
Rosen, PENDER & COWARD, PC, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Fred Lewis Wilson seeks to appeal the district court’s

order granting partial summary judgment for Defendants in this

42    U.S.C.    § 1983       (2006)       action.         This    court    may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain    interlocutory            and       collateral    orders,     28     U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                        The order Wilson seeks

to    appeal     is        neither    a     final       order     nor     an   appealable

interlocutory         or     collateral      order.          Accordingly,        we    deny

Wilson’s pending motions for discovery and to amend and dismiss

the appeal for lack of jurisdiction.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 DISMISSED




                                                 2